PER CURIAM.
Clarence David Richardson appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court denied the motion without addressing its merits, finding that Richardson’s claims had been raised in a prior motion and decided against him. The trial court therefore concluded that he was not entitled to successive review of those issues. See Price v. State, 692 So.2d 971 (Fla. 2d DCA 1997).
Because of certain allegations made by Richardson which suggested that the prior order addressing his claims may in fact be void and because Richardson alleged that his sentence is patently illegal, we reviewed the merits of the motion. See, e.g., Lawton v. State, 731 So.2d 60 (Fla. 2d DCA 1999) (holding that substantive due process requires that a patently illegal sentence be corrected despite the law of the case doctrine). After doing so, we conclude that Richardson’s sentence is legal and affirm the trial court’s order without further discussion.
Affirmed.
PARKER, A.C.J., and CASANUEVA and DAVIS, JJ., concur.